

                                        
TRANSITION AGREEMENT


This Transition Agreement (the "Agreement") is made and entered into as of
November 14, 2016 (the "Effective Date") by and between Tractor Supply Company,
a Delaware corporation (the "Company"), and Anthony F. Crudele ("Executive").
The Company and Executive are sometimes referred to herein individually as a
"Party" and collectively as the "Parties."


WITNESSETH:


WHEREAS, Executive serves as Executive Vice President and Chief Financial
Officer of the Company;


WHEREAS, Executive notified the Company of his intention to retire and
Executive’s last date of employment shall be March 3, 2017 (the “Retirement
Date”);


WHEREAS, Executive herby agrees, as requested by the Company, to continue to
serve as Executive Vice President and Chief Financial Officer until the
Retirement Date and to assist in the orderly transition of duties to his
successor;


WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:


SECTION 1
DUTIES AND RESPONSIBILITIES


1.1    Transition Services. From the date hereof until the Retirement Date, as
requested by the Company, Executive shall continue to serve as Executive Vice
President and Chief Financial Officer, and assist the Company in the transition
of the responsibilities of his position to his successor. For purposes of
Section 409A of the Code (as defined herein), Executive's separation from
service shall occur as of the Retirement Date, as such term is defined in
Section 1.409A-1(h) of the Treasury Regulations..


1.2    Compliance with Law and Standards. Executive shall at all times comply
with all applicable laws, rules and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies and procedures of the Company of which Executive has knowledge.


1.3    Ownership of Developments; Trade Secrets of Others. All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by Executive during the course of his work for the Company,
including past employment and with respect to the services to be provided
hereunder (collectively, the "Work Product"), will belong exclusively to the
Company and will, to the extent possible, be considered a work made by Executive
for hire for the Company within the meaning of Title 17 of the United States
Code. To the extent the Work Product may not be considered work made by
Executive for hire for the





--------------------------------------------------------------------------------




Company, Executive agrees to assign, and automatically assign at the time of
creation of the Work Product, without any requirement of further consideration,
any right, title, or interest Executive may have in such Work Product. Upon the
request of the Company, Executive will take further actions, including execution
and delivery of instruments of conveyance, as may be appropriate to give full
and proper effect to such assignment. Executive represents that he is not bound
by, and covenants that he will not enter into, any agreements, either written or
oral, which are in conflict with this Agreement. For purposes of this Section
1.3, the term "Company" also will include any existing or future affiliates of
the Company.


1.4    Cooperation. Executive shall cooperate with the Company with respect to
any claim or matter and shall make himself available to consult with counsel or
serve as a witness in any action, investigation or other proceeding before any
court, government agency, arbitrator, or mediator, in which he may be called to
appear by the Company, regarding any business, property, or operations of the
Company or any of its affiliates or its subsidiaries, and shall truthfully
testify in any such action, proceeding or deposition in which he also appears.
Upon request by Executive and prior approval by the Company, the Company shall
reimburse Executive for reasonable travel expenses incurred by Executive in
connection with any such appearance in which Executive is so called to appear.


SECTION 2
COMPENSATION


2.0    Compensation.


2.1    Base Salary. Until the Retirement Date, Executive shall continue to
receive his base salary that was in effect on the date of this Agreement.


2.2    Bonus. Executive shall be entitled to receive his earned bonus for fiscal
2016, payable on the date when the Company pays bonuses to other executives.
Executive shall be eligible to receive earned bonus on a pro rata basis for
fiscal 2017 based on the number of days from the beginning of the fiscal year
through the Retirement Date. Except as otherwise provided herein, the amount and
payment of such bonus, if any, shall be made in accordance with the terms of the
Company's short-term bonus plan.


2.3    Equity Grants. Outstanding equity-based awards granted to Executive prior
to the Effective Date shall continue to vest in accordance with their respective
terms until the Retirement Date. Notwithstanding any contrary provisions of the
applicable equity award agreements,


(i)all of Executive’s unvested options and restricted stock units (”RSUs”)
outstanding on the Retirement Date shall become vested as of the Retirement Date
provided that with respect to any RSUs that constitute nonqualified deferred
compensation subject to Section 409A of the Code (defined below) and that are
not permitted to be paid at the vesting without triggering a tax or penalty
under Section 409A of the Code, the payment of such RSUs shall be made at the
earliest time permitted under the applicable stock plan and award agreement that
will not trigger a tax or penalty under Section 409A of the Code; and
(ii) all outstanding options granted to Executive shall be exercisable until the
earlier of (a) two (2) years following the Retirement Date and (b) the date on
which such option expires in accordance with the provisions of the applicable
award agreement.





--------------------------------------------------------------------------------






Executive shall not be entitled to receive any additional awards under any of
the Company's equity incentive plans following the Effective Date.


2.4    COBRA, Vision and Dental Coverage. Executive will have the right to elect
to continue to participate in the Company's group Medical, Dental and Vision
plans under applicable COBRA regulations. If Executive elects such COBRA
coverage, the Company will pay for Executive's COBRA premiums for a period of
eighteen (18) months following the Retirement Date. At the conclusion of the
eighteen-month (18) COBRA period, the Executive will be paid a cash amount
equivalent to six (6) months of COBRA premiums calculated at the level of
Medical, Dental, and Vision plan coverage for which he is enrolled at the time
COBRA coverage ends. For the avoidance of doubt, the Executive shall be
responsible for any state or federal income tax consequences of such payments.
In accordance with applicable COBRA regulations, the Executive’s COBRA coverage
will end and no further coverage or cash compensation is due if the Executive
becomes eligible for coverage under another group insurance plan at any time
within eighteen months following the Retirement Date. Upon expiration of COBRA
coverage for any reason, the Company is no longer responsible for providing
healthcare coverage to the Executive in any form. For purposes of the payment or
reimbursement of COBRA premiums, the Company may treat the amounts paid by it
for premiums as taxable to the Executive or make such payments (less any
required withholding) directly to the Executive to the extent required to avoid
adverse consequences to the Executive or the Company under either Section 105(h)
of the Internal Revenue Code of 1986, as amended (the “Code”), or the Patient
Protection and Affordable Care Act of 2010 as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable)
(collectively, the “PPACA”); provided, further, that the Company may modify or
discontinue the continuation coverage contemplated by this Section to the extent
reasonably necessary to avoid the imposition of any excise taxes on the Company
for failure to comply with the nondiscrimination requirements of the PPACA (to
the extent applicable).
 
2.5    No Additional Compensation. Executive acknowledges that, except as
expressly provided in this Agreement, Executive will not receive nor is he
entitled to any additional compensation, severance or benefits.


2.6    Expenses. The Company will reimburse Executive for all reasonable,
documented expenses of types authorized by the Company and incurred by Executive
in the performance of his duties hereunder. Executive will comply with such
budget limitations and approval and reporting requirements with respect to
expenses as the Company may establish from time to time. To the extent that the
reimbursement of expenses under this Section 2.6 or any other provision of this
Agreement shall constitute deferred compensation under Section 409A of the Code,
such expenses shall be reimbursed in accordance with Section 1.409A-3(i)(l)(iv)
of the Treasury Regulations. For the avoidance of doubt, the amount of expenses
eligible for reimbursement under this Section 2.6 in any given year shall not
affect the expenses eligible for reimbursement in any other year.


2.7    Benefits and Vacation. Nothing in this Agreement shall require the
Company to maintain any benefit plans or programs or prohibit the Company from
terminating, amending or modifying such plans and programs, as the Company, in
its sole direction, may deem advisable. In all events, including but not limited
to, the funding, operation, management, participation, vesting, termination,
amendment or modification of such plans and programs, the rights and benefits of
Executive shall be governed solely by





--------------------------------------------------------------------------------




the terms of the plans and programs, as provided in such plans, programs or any
contract or agreement related thereto. Nothing in this Agreement shall be deemed
to amend or modify any such plan or program. Executive will not be eligible for
any employee benefit plans or programs after the Retirement Date, subject to any
rights Executive may have under COBRA and except as expressly provided in
Section 2.4 above. Executive is entitled to the payout of four weeks of vacation
time on the Retirement Date.


2.8    Release. In consideration of the Company's willingness to enter into this
Agreement and to pay the compensation and benefits set forth above, Executive
agrees to execute and deliver, within 21 days of the Effective Date, a general
release in the form attached as Exhibit A, and an update of the release as of
the Retirement Date.


SECTION 3
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION,
NON-­ DISPARAGEMENT


3.1    Non-Competition, Non-Solicitation.


(a)In consideration of the Company's willingness to enter into this Agreement
and to pay the compensation and benefits set forth above, Executive hereby
covenants and agrees that during the Term of this Agreement and for a period of
two (2) years thereafter, Executive shall not, directly or indirectly: (i) own
any interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any retailer principally in the farm
and ranch sector with more than five (5) stores or more than $15 million in
annual revenues in the United States (each a "Competing Entity"); or (ii)
solicit any customer or client of the Company or any of its subsidiaries (other
than on behalf of the Company) with respect to any business in which the Company
or any of its subsidiaries was engaged upon the Retirement Date or, to the then
existing knowledge of Executive, proposed to engage; provided, that Executive
may, solely as an investment, hold not more than five percent (5%) of the
combined voting securities of any publicly-traded corporation or other business
entity.


(b)In consideration of the Company's willingness to enter into this Agreement
and to pay the compensation and benefits set forth above, Executive hereby
covenants and agrees that during the Term of this Agreement and for a period of
two (2) years thereafter, Executive shall not directly or indirectly, induce or
encourage any employee of the Company or any of its subsidiaries to leave the
employ of the Company or any of its subsidiaries.


(c)The foregoing covenants and agreements of Executive are referred to herein as
the "Restrictive Covenants." Executive acknowledges that he has carefully read
and considered the provisions of the Restrictive Covenants and, having done so,
agrees that the restrictions set forth in this Section 3, including without
limitation the time periods of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. Executive further acknowledges
that the Company would not have entered into this Agreement absent Executive's
agreement to the foregoing.


(d)In the event that, notwithstanding the foregoing, any of the provisions of
this Section 3.1 or any parts hereof shall be held to be invalid or
unenforceable, the remaining provisions or parts hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
portions or parts





--------------------------------------------------------------------------------




had not been included herein. In the event that any provision of this Section
3.1 relating to the time period and/or the area of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time
period and/or area of restriction and/or related aspects deemed reasonable and
enforceable by such court shall become and thereafter be the maximum
restrictions in such regard, and the provisions of the Restrictive Covenants
shall remain enforceable to the fullest extent deemed reasonable by such court.


3.2    Confidentiality and Non-Disclosure. In consideration of the rights
granted to Executive hereunder, Executive hereby agrees that during the Term of
this Agreement and at all times after the termination of his employment with the
Company, he will hold in confidence all information concerning the Company or
its business, including, but not limited to contract terms, financial
information, operating data, or business plans or models, whether for existing,
new or developing businesses, and any other proprietary information
(hereinafter, collectively referred to as the "Proprietary Information"),
whether communicated orally or in documentary or other tangible form. The
Parties to this Agreement recognize that the Company has invested considerable
amounts of time and money in attaining and developing all of the information
described above, and any unauthorized disclosure or release of such Proprietary
Information in any form would irreparably harm the Company.


3.3    Non-Disparagement. During the Term and for two (2) years thereafter,
Executive will not make any statement which disparages or is derogatory of the
Company. .


SECTION 4
GENERAL PROVISIONS


4.1    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Tennessee, without
regard to its conflict of laws principle.


4.2    Waiver of Breach; No Admission. The waiver by a party of any breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of the same or any other
provision hereof by that party. Nothing contained in this Agreement shall
constitute, or be construed as or is intended to be an admission or an
acknowledgment by the Company of any wrongdoing or liability, all such
wrongdoing and liability being expressly denied.


4.3    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Agreement to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.


4.4    Entire Agreement: Amendments. This Agreement forms the entire agreement
of the parties and supersedes any and all prior agreements between them. The
Parties agree that the Change in Control Agreement dated as of March 17, 2015,
by and between the Company and Executive will terminate and be of no further
force and effect as of the Retirement Date.







--------------------------------------------------------------------------------




4.5    Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. No waiver
by any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.


4.6    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties, their successors and their permitted
assigns; provided that Executive shall not assign his rights, duties or
obligations hereunder.


4.7    Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:




To Executive at:    Anthony F. Crudele
        


To the Company at:    Tractor Supply Company
5401 Virginia Way
Brentwood, TN 37027
Attention: Chief Executive Officer
4.8    Withholding. All payments to Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.


4.9    Survival. The provisions of Sections 1.3, 3.1, 3.2, 3.3 and Section 4.1
through 4.11hereof shall survive the termination for any reason or expiration of
this Agreement for the period described or referenced in each such Section or,
if no period is described or referenced in such Section, indefinitely.


4.10    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


4.11    Section 409A. By accepting this Agreement, Executive hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Executive hereunder. Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to Executive hereunder and (iii)
the Company shall not indemnify or otherwise compensate Executive for any
violation of Section 409A of the Code that may occur in connection with this
Agreement. The Parties agree that, to the extent applicable, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and that the Parties will cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.







--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments made under this Agreement are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no payments
to be made under this Agreement following Executive's termination of employment
shall be made unless Executive's termination of employment constitutes a
"separation from service" within the meaning of Section 1.409A-1(h) of the
Treasury Regulations and (b) if Executive is deemed at the time of his
separation from service to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of any payments upon Executive's separation from service to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the payments shall not be provided to Executive prior to the earlier of (x)
the expiration of the six­ month period measured from the date of Executive's
"separation from service" with the Company (as such term is defined in Section
1.409A-l(h) of the Treasury Regulations) or (y) the date of Executive's death.
Upon the earlier of such dates, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to Executive, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including without limitation Section
1.409A-l(i) of the Treasury Regulations and any successor provision thereto). It
is intended that (i) each payment or installment of payments provided under this
Agreement is a separate "payment" for purposes of Section 409A of the Code, and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code, including those provided under
Sections 1.409A-l(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two (2) year exception) and 1.409A-1(b)(9)(v)
(regarding reimbursements and other separation pay) of the Treasury Regulations.




[Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.


TRACTOR SUPPLY COMPANY
By: /s/ Gregory A. Sandfort
Name: Gregory A. Sandfort
Title: CEO
                        


EXECUTIVE


/s/ Anthony F. Crudele
Anthony F. Crudele
                





--------------------------------------------------------------------------------





EXHIBIT A


FORM OF GENERAL RELEASE


This Release (this "Release"), dated as of November 14, 2016 is executed by
Anthony F. Crudele ("Executive") as of the date set forth herein.


WHEREAS, Executive and Tractor Supply Company ("Company") entered into that
certain Transition Agreement dated as of November 14, 2016 (the "Agreement");
WHEREAS, Executive's last date of employment with the Company shall be March 3,
2017;


WHEREAS, pursuant to Section 2 of the Agreement, in consideration of the
Company's willingness to enter into the Agreement and payment of any amounts
thereunder, it is an obligation of Executive that he executes and delivers this
Release.


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1.     Executive Release. Executive, ON BEHALF OF HIMSELF, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE "EXECUTIVE PARTIES"), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
affiliates, parent, subsidiaries, predecessors, successors and assigns and their
respective past and present stockholders, members, directors, officers,
executives, agents, representatives, principals, insurers and attorneys, in
their individual, corporate and official capacities (together the "Company
Parties") from any and all claims, demands, liabilities, suits, damages, losses,
expenses, attorneys' fees, obligations or causes of action, KNOWN OR UNKNOWN,
CONTINGENT OR NON-CONTINGENT, of any kind and every nature whatsoever, and
WHETHER OR NOT ACCRUED OR MATURED, which any of them have or may have, arising
out of or relating to any transaction, dealing, relationship, conduct, act or
omission, OR ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR
TO AND INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited
to, any claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, the application of Section 409A of the
Internal Revenue Code of 1986, as amended, the Family and Medical Leave Act, the
Fair Labor Standards Act, the National Labor Relations Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Immigration Reform
Control Act, the Genetic Information Non-Discrimination Act, and the Equal Pay
Act, as well as all federal and state executive orders including Executive Order
11246, or any other federal, state or local law relating to employment or
discrimination in employment) arising out of or relating to Executive's
employment by the Company or his services as an officer or Executive of the
Company or any of its subsidiaries, or otherwise relating to the termination of
such employment or the Agreement (collectively, ''Claims"); provided, however,
such general release will not limit or release the Company Parties from their
respective obligations (i) under the Agreement that expressly survives
termination of employment, (ii) under the Company's benefit plans and agreements
that expressly survive termination of employment, including without limitation
the Company's equity incentive plans, or (iii) in respect of Executive's
services as an





--------------------------------------------------------------------------------




officer or director of the Company or any of its subsidiaries, pursuant to any
director and officer indemnification agreements or as provided by law or the
certificates of incorporation or by-laws (or like constitutive documents) of the
Company or any of its subsidiaries. Executive, ON BEHALF OF HIMSELF AND THE
EXECUTIVE PARTIES, hereby represents and warrants that no other person or entity
has initiated or, to the extent within his control, will initiate any such
proceeding on his or their behalf; except, nothing in this Release prevents
Executive from filing a charge or claim with a federal, state or local
administrative agency, although by signing this Release, Executive waives his
right to recover any damages other relief in any claim or suit brought by
Executive or by or through such agency, except where prohibited by law.


2.Acknowledgement of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 and that this waiver and release is knowing and
voluntary. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that (a) he has been advised that he
should consult with an attorney prior to executing this Release, (b) he has been
given twenty-one (21) days within which to consider this Release before
executing it and (c) he has been given at least seven (7) days following the
execution of this Release to revoke this Release.


3.Acknowledgment. Executive acknowledges that he understands the terms of this
Release and that he has executed this Release knowingly and voluntarily.
Executive acknowledges that, in consideration for the covenants and releases
contained herein, he will receive benefits and payments described in the
Agreement, and that he would not receive such benefits and payments without the
execution of this Release.


4.Severability. All provisions of this Release are intended to be severable. In
the event any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Release.
Executive hereto further agrees that any such invalid or unenforceable provision
shall be deemed modified so that it shall be enforced to the greatest extent
permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.


5.Specific Performance. If a court of competent jurisdiction determines that
Executive has breached or failed to perform any part of this Release, Executive
agrees that the Company will be entitled to seek injunctive relief to enforce
this Release.


6.Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Tennessee without reference to principles of
conflict of laws.


IN WITNESS WHEREOF, Executive has hereunto set his hands, as of the day and year
first above written.




/s/ Anthony F. Crudele
Anthony F. Crudele



